Citation Nr: 0508808	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Gregory E. Smith, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from July 1972 to October 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The case 
is now before the VA RO in Nashville, Tennessee.  

The veteran testified before the undersigned Veterans Law 
Judges at a hearing at the RO in November 2003.  

The issue of service connection for post traumatic stress 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent, probative evidence of record does not show 
that the veteran sustained a chronic cervical spine injury or 
disability during active service and the evidence does not 
show that his current cervical spine disorder is the result 
of an in-service injury or any other incident or event of 
active service.  

2.  The competent, probative evidence of record does not show 
that the veteran's lumbar spine disorder is the result of an 
in-service injury or any other incident or event of active 
service.  



CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A lumbar spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO provided the veteran VCAA 
notification requirements for service connection in a June 
2001 letter.  The RO issued the notification letter prior to 
the June 2002 rating decision.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for service connection in 
the June 2001 notification letter.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of any federal department or agency.  
The RO advised him that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The VA fully 
notified the veteran of what is required to substantiate his 
claim in the June 2001 notification letter.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection.  The February 2003 
statement of the case and August and November 2003 
supplemental statements of the case fully provided the laws 
and regulations pertaining to entitlement to the benefit 
sought, and included a detailed explanation as to why the 
veteran had no entitlement to service connection under the 
applicable laws and regulations based on the evidence 
provided.  The duty to notify the veteran has been satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The RO originally obtained the veteran's complete service 
medical records.  In this case, the veteran does not contend 
and the evidence does not show that there are additional 
service medical records pertaining to the issues of service 
connection for a cervical spine disorder and a lumbar spine 
disorder that have not been obtained.  

The evidence includes all available post-service VA and 
private medical treatment records and examination reports.  
The veteran submitted additional medical evidence in support 
of his claim at the November 2003 personal hearing; however, 
he has waived initial RO consideration of this evidence.  
Although it appears there may be additional post-service 
private medical records that have not been obtained, the 
Board finds that the VA has no further duty to request these 
records because they will not assist in substantiating the 
claims for service connection being decided.  The available 
medical records and the veteran's testimony show these 
records would substantiate only post-service injuries.  The 
veteran does not contend and the evidence does not indicate 
that there is any other additional and available post-service 
medical evidence pertaining to these issues that has not been 
obtained.  

In this case, a remand for a VA examination is not necessary 
to make a decision on the issues being decided in this case.  
A VA examination is unnecessary in this case because the 
medical findings already of record do not substantiate the 
veteran's claim for service connection.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  A medical examination and opinion is not 
required because the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any further assistance VA would provide to the claimant 
would substantiate his claim for service connection.  
38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


II.  Service connection

The veteran seeks service connection for a cervical spine 
disorder and a lumbar spine disorder.  He contends that he 
fell down a flight of stairs in 1973 while onboard the United 
States Ship Coral Sea.  He maintains that he sustained 
chronic neck and low back injuries at that time.  He argues 
that his current disabilities are the result of his in-
service injuries; therefore, service connection is warranted.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).  

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The service medical records show the veteran was seen for 
complaints of neck pain sustained in a fall down a flight of 
stairs in September 1973.  He did not complain of low back 
symptoms.  Physical examination showed slight swelling on the 
right side of the neck with pain radiating down the shoulder.  
He returned for a follow-up examination the following day.  
The examiner indicated that the veteran had muscle strain.  
He was treated with heat and assigned temporary light duty.  
The service medical records show no further complaints of or 
treatment for neck symptoms.  

The service medical records show the veteran underwent a 
neuropsychiatric evaluation in March 1974 with a history of 
recurrent syncopal episodes.  He related that this began 
eight months earlier when he passed out and fell 
approximately ten feet injuring his right shoulder and the 
side of his head.  The physician stated the veteran was in 
excellent general health.  Neurological examination was 
normal.  The physician recommended further evaluation for his 
syncopal episodes.  The veteran was further evaluated in 
April 1974.  He stated that he did not lose consciousness 
during the fall in which he struck his head and right 
shoulder.  Physical examination was normal.  The impression 
was no neurological disease.  The examiner felt the veteran's 
symptoms were due to chronic anxiety manifested, in part, by 
excessive use of alcohol and cigarettes.  The examiner 
recommended a psychiatric consultation.  Later that month he 
was hospitalized with an admission diagnosis of depressive 
neurosis.  On admission, physical, neurological, and 
laboratory examinations were normal.  The final diagnosis was 
adjustment reaction to adult life and mild passive aggressive 
personality disorder.  

During the October 1974 separation medical examination a 
clinical evaluation showed the neck, upper extremities, lower 
extremities, spine and musculoskeletal were normal.  There 
was no diagnosis of a cervical spine disorder or a lumbar 
spine disorder.  

While the veteran's service medical records show he injured 
his neck in April 1973 during a fall down a flight of stairs, 
they do not establish that he injured his low back at that 
time or that he sustained a chronic cervical spine disorder 
as a result of that injury.  Although he sought treatment for 
neck pain at that time, the only finding was muscle strain 
for which he received treatment.  Subsequent physical and 
neurological examinations in 1974 did not reveal a low back 
disorder or any chronic residual disability from the prior 
neck injury.  In fact, the veteran did not complain of 
ongoing neck symptoms or of any low back symptoms during the 
subsequent examinations.  Finally, during his October 1974 
separation medical examination, clinical evaluation of the 
neck, upper extremities, lower extremities, spine and 
musculoskeletal was normal.  

The above evidence establishes that the veteran's in-service 
muscle strain resolved with treatment during active service.  
These records do not show a combination of manifestations 
sufficient to identify a chronic cervical spine disorder at 
that time.  Rather, the impression of muscle strain in 
September 1973 was merely an isolated finding that resolved 
with treatment prior to discharge from service.  This 
evidence demonstrates that the veteran did not have a lumbar 
spine disorder during active service or a chronic cervical 
spine disorder during active service.  38 C.F.R. § 3.303.  

The post-service evidence also does not show diagnosis of 
arthritis or degenerative disc disease during the initial 
post-service year.  In fact, the veteran testified that he 
did not seek medical examination or medical treatment for 
neck or low back symptoms prior to his post-service, work-
related compression fracture in 1979 or 1980.  Transcript, 
pp. 21-22.  Therefore, a presumption in favor of service 
connection for chronic disease manifest during the initial 
post-service year is not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The next question is whether there is competent, probative 
medical evidence of a nexus between the veteran's September 
1973 injury and a current cervical spine disorder.  The Board 
notes that the CAVC held that this nexus requirement can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
evidence showing post-service continuity of symptomatology, 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  The service medical records do not show the veteran 
sustained a low back injury during active service; therefore, 
this analysis is not applicable with respect to his claim for 
a lumbar spine disorder.  

Although the veteran contends that he has had a continuity of 
symptomatology of cervical spine symptoms, his statements and 
hearing testimony are inconsistent with the remaining 
evidence of record.  

The post-service medical evidence includes an October 1990 
private medical examination report.  It shows the veteran 
sustained work-related neck and right upper extremity 
injuries in October 1988.  The veteran denied a history of 
any neck injury prior to that time.  The physician noted that 
the veteran had also previously sustained a work-related low 
back injury in April 1980.  The records show the veteran 
sustained a compression fracture at T-11 and T-12 when a jack 
collapsed while he was working under a house trailer.  Based 
on the examination and evaluation, the physician concluded 
that the veteran had a 15 percent permanent partial 
disability of the body as a whole attributable to the 
cervical area from the 1988 injury.  The physician also 
concluded that the veteran had a 15 percent permanent partial 
disability of the body as a whole attributable to the dorsal 
area from the 1980 injury.  

The veteran did not relate having ongoing or recurrent neck 
or low back symptoms since his separation from active service 
in 1974.  The Board finds that in this case the veteran's 
statements and testimony regarding a continuity of post-
service symptoms are contradictory and not entitled to 
significant probative weight.  Likewise, the statements from 
his family members and his brother-in-law also lack probative 
significant probative value on the issue of continuity of 
symptomatology.  While these statements indicate that the 
veteran has had progressive neck and low back symptoms that 
include pain and limited mobility, they do not establish that 
he has had chronic symptoms between his separation from 
active service in 1974 and his post-service work-related 
injuries in 1980 and 1988.  They are also inconsistent with 
the veteran's own report of medical history in the October 
1990 private medical examination report, wherein the veteran 
specifically denied prior injury and ongoing symptomatology.  
The Board also notes that his present account of the 1973 
injury is not consistent with the events reported at that 
time.  He testified that he was knocked unconscious in the 
1973 fall.  Transcript, p. 14.  However, the service medical 
records show the veteran specifically denied loss of 
consciousness at the time he sought treatment for the 1973 
neck injury.  Therefore, the Board finds that the probative 
evidence establishes that there is no post-service continuity 
of symptomatology in this case.  

The final question is whether there is a nexus between a 
current cervical spine disorder or a lumbar spine disorder 
and the September 1973 injury or any other event of active 
service.   

The post-service medical evidence shows the veteran was 
diagnosed with degenerative disc disease with cervical 
radiculopathy in February 1999.  The same physician also 
diagnosed low back pain with lumbar radiculopathy at that 
time.  

The evidence shows the veteran underwent a lumbosacral 
myelogram and a computerized tomography scan in June 1999.  
This showed a 40 percent anterior wedge compression fracture 
of T-12 without significant retropulsion or spinal stenosis 
and filling defects at T-11/T-12 and L-4/L-5.  

The evidence shows the veteran underwent a Magnetic Resonance 
Imaging scan of the cervical spine in December 2000.  This 
showed a degree of congenital spinal stenosis, disc bulging, 
and degenerative joint and disc changes with moderate canal 
stenosis, but no herniated nucleus pulposus.  

The most recent medical treatment records dated in 2002 
include diagnoses of degenerative disc disease, chronic back 
pain, and arthritis.  

The only competent medical evidence of record addressing the 
issue of causation regarding the veteran's current cervical 
spine and lumbar spine disorders consists of the October 1990 
private medical examination report.  Based on a review of the 
available medical records and the examination and evaluation, 
the physician concluded that the veteran had a 15 percent 
permanent partial disability of the body as a whole 
attributable to the cervical area from his 1988 post-service, 
work-related injury.  The physician also concluded that the 
veteran had a 15 percent permanent partial disability of the 
body as a whole attributable to the low back area from his 
1980 post-service, work-related injury.  

A competent medical expert has rendered these medical 
conclusions and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The only remaining evidence providing a nexus between the 
veteran's current cervical spine and lumbar spine disorders 
and active service consists of the veteran's statements and 
testimony and the lay statements submitted in support of the 
claim.  This evidence does not constitute competent medical 
nexus evidence.  The veteran and these witnesses are 
competent as laypersons to report that on which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  While a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  There is no evidence of 
record indicating that the veteran or the remaining lay 
witnesses have specialized medical training so as to be 
competent to render a medical opinion.  Consequently, this 
evidence does not establish the requisite nexus between the 
veteran's current cervical spine and lumbar spine disorders 
and active service.  

For these reasons, the Board finds that the competent, 
probative evidence of record is not evenly balanced in this 
case and concludes that the cervical spine and lumbar spine 
disorders were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a lumbar spine disorder is denied.  


REMAND

In a February 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 0 
percent disability evaluation, effective February 23, 2001.  
The veteran filed a notice of disagreement to the 
noncompensable rating assigned for this service-connected 
disability in March 2003.  The RO incorrectly accepted this 
as a new claim for an increased rating.  The RO has not 
provided the veteran a statement of the case on this issue.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2004) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

The veteran seeks service connection for post traumatic 
stress disorder based on events experienced while aboard the 
United States Ship Coral Sea from February 1973 to October 
1974.  He alleges he witnessed a fellow friend and shipmate 
die after being sucked into the intake turbine of an A-6 jet 
aircraft.  He alleges he witnessed an aircraft crash into the 
Gulf of Tonkin immediately after takeoff.  He states that 
they did not recover the bodies of the pilot or navigator.  
He alleges he witnessed a fellow shipmate jump off the hanger 
deck into the Gulf of Tonkin.  He alleges that another 
shipmate suffocated to death while cleaning a turret.  He 
also has generally alleged that he witnessed other shipmates 
killed such as a friend who was "cut in half."  He alleges 
he witnessed numerous body bags in freezers that contained 
fellow servicemen.  He alleges he witnessed an F-4 Phantom 
jet disintegrate upon takeoff.  

The veteran underwent a VA neuropsychiatric examination in 
August 2002.  The diagnosis was major depression and 
personality disorder.  The VA psychiatrist did not diagnose 
post traumatic stress disorder.  The RO denied service 
connection because the evidence did not show a diagnosis of 
post traumatic stress disorder.  

The veteran has submitted evidence showing he has a diagnosis 
of post traumatic stress disorder based on his account of 
stressful events experienced during active service.  There 
has not been an attempt to corroborate the alleged stressors.  

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify appellant when further action is required on his part.

1.  The VBA AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to an initial compensable 
evaluation for service-connected 
bilateral hearing loss.  The VBA AMC 
should advise the veteran of the need to 
timely file a substantive appeal to 
perfect appellate review.  

2.  The RO should request records of 
treatment of the veteran from 
Centerstone, Harriett Cohn Center from 
July 2003 to the present.  

3.  The appellant should be asked to 
provide any additional information 
possible regarding the stressful events 
in service claimed to have caused post 
traumatic stress disorder.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressor events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  

4.  The RO must then review the entire 
claims file, including the appellant's 
previous statements of stressors, and any 
additional information submitted by him, 
and prepare a summary of all his claimed 
stressors.  This summary, and a copy of 
the veteran's written statements, his DD 
214 and other pertinent service records, 
and a copy of this remand, should be sent 
to the appropriate agency(ies) for 
corroboration of the claimed stressors.  
The agency(ies) should be requested to 
provide any available verification of the 
appellant's alleged stressors during his 
service on the USS Coral Sea from 
February 1973 to October 1974.  The 
agency should be asked to provide any 
information that might corroborate the 
appellant's alleged stressors, including 
unit histories, command chronologies, 
ship logs and/or reports that may 
corroborate his alleged stressors.

5.  After the above has been 
accomplished, then the RO should make 
arrangements for appellant to be examined 
by a VA psychiatrist experienced in 
evaluating post-traumatic stress 
disorders to determine the diagnoses of 
any psychiatric disorder(s) that are 
present.  

The examiner should elicit as much 
detail as possible from the 
appellant as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the appellant's 
exposure thereto, the examiner 
should consider the appellant's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
post traumatic stress disorder have 
been satisfied by the in-service 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

If the appellant is found to have 
post traumatic stress disorder, the 
examiner is requested to identify 
the diagnostic criteria, including 
the specific stressor(s) supporting 
the diagnosis.

If the appellant is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether any 
such diagnosed psychiatric disorder 
began in or was caused by military 
service.  A complete rationale 
should be given for all opinions and 
conclusions expressed. The claims 
file should be made available to the 
examiner for review in conjunction 
with the examination, for a proper 
understanding of the appellant's 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

6.  Should this veteran file a timely 
substantive appeal on the issue of 
entitlement to an initial compensable 
evaluation for service-connected 
bilateral hearing loss, the VBA AMC 
should review the case to determine if 
any further development is required.  If 
not, the VBA AMC should return the case 
to the Board in compliance with 
appropriate appellate procedures.  

7.  The RO should readjudicate the 
appellant's claim for entitlement to 
service connection for post traumatic 
stress disorder.  Should the claimed 
benefit be denied, the VBA AMC should 
issue a supplemental statement of the 
case and the case should be returned to 
the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


